Citation Nr: 1209164	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  96-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran had active service from July 1958 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions of October 1995, which denied, in pertinent part, service connection for PTSD, and June 2002, which denied the remaining issues of service connection for hearing loss, tinnitus, and vertigo.  In June 1999, the case was remanded for evidentiary development, and in May 2003 and August 2004 the appeal was remanded for action on the Veteran's request for a Travel Board hearing. 

In June 2005, the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated February 2008, the Court vacated the Board's June 2005 decision and remanded the claims for additional development. 

The Board remanded this case for additional development in March 2009.  While the case was on remand, the RO granted service connection for bilateral hearing loss and tinnitus in a June 2011 rating decision.  The Veteran has yet to file a Notice of Disagreement with either the initial ratings or effective dates assigned.  Therefore, those issues have been resolved and are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The RO received evidence from the Veteran's representative after the issuance of the last Supplemental Statement of the Case in November 2011.  Review of this evidence reveals that it consists of duplicates previously considered by the RO.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and an in-service stressor has not been otherwise confirmed or verified. 

2.  Currently diagnosed PTSD was first demonstrated many years after service.

3.  The Veteran's vertigo was manifest during service and is the result of noise exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Vertigo was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has PTSD and vertigo as a result of service.  For the reasons that follow, the Board finds that the Veteran's vertigo is a result of service, but also finds that the Veteran's stressors have not been corroborated for his PTSD claim.  Service connection is warranted only for vertigo. 

PTSD

The Veteran contends that he developed PTSD as a result of in-service stressors. He says that he has had flashbacks since then and was discharged from service, although he had planned on a career in the Navy.  After service, he states that he worked as a Merchant Marine but quit in 1975, and has not worked since that time.  According to a November 1995 evaluation by C. K. Hulse, Ph.D., the Veteran said he quit his job due to fear of making mistakes that came from dissociative episodes during which he was having flashbacks of an in-service incident.  

The Veteran's personnel records show that he was assigned to the U.S.S. Mauna Kea from November 1959 to July 1962.  His occupational specialty during this period was an interior communications electrician (IC).  Clearly, no combat was indicated.     

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125.  According to these criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he experience a number of specified current symptoms. The traumatic event, or stressor, involves experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense fear, helplessness, or horror.  

The Veteran's claim has remained denied since 1995 in part for lack of credible supporting evidence that the claimed in-service stressor occurred.  Service records do not show that the Veteran engaged in combat with the enemy; thus, his assertions of service stressors are not sufficient to establish their occurrence.  Rather, official service records or other credible supporting evidence must establish a service stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The regulation governing service connection for PTSD, 38 C.F.R. § 3.304(f), has been revised repeatedly during the course of the Veteran's appeal.  These revisions pertain to a change in the DSM-IV, reflecting a difference in Criterion A, a change in the evidentiary standard in personal assault-type stressors, a change for PTSD diagnosed while the Veteran was still on active duty and a change for PTSD stressors based on fear of hostile enemy or terrorist activity.  

As will be shown below, none of these revisions alter the outcome of the case.  

The stressor described in detail by Dr. Hulse, in November 1995, reportedly occurred when the Veteran's ship had been sent alone up a hostile "river" in Vietnam.  During this time, the Veteran reportedly saw a small fishing boat with a woman and children in it, which had come close behind the ammunition ship.  An alarm was sounded, the executive officer gave orders to repel the boarders, and the veteran, under orders, turned on a fire hose, which the executive officer personally used to sink the boat, drowning the passengers.  

This stressor, or a variation thereof, was also described in several subsequent reports from Dr. Hulse, in VA examination reports, and in written statements submitted by the Veteran. 

In addition to several other letters written on the Veteran's behalf, in October 2002, Dr. Hulse provided a comprehensive, point-by-point analysis of the diagnostic criteria for PTSD, and the Veteran's symptoms pertaining to each criterion.  With respect to the reported stressors, the report included a stressor similar to the previously described stressor involving the woman and child in the boat sunk by an officer of his ship.  

Several other reported stressors were also described, most of which occurred during the reported trip into Vietnam:  According to the Veteran, he (1) experienced fear that the ship would hit a mine during this time; (2) the ship ran through a barricade of fishing nets and small boats, probably causing loss of life; and he (3) witnessed a man in a small boat disappear into, and probably drown in, the wake of the ship.  

In a December 1998 statement, the Veteran described his Vietnam service as consisting of off-loading ammunition onto barges off the coast of Vietnam.  

Apparently realizing that his ship, the U.S.S. Mauna Kea, was a rather large vessel that would have had difficulty traveling a river in Vietnam, in a February 2003 statement, the Veteran said that what he meant by "a river" was that he could see land, and that the events he had previously described as having occurred in "a river" most likely occurred in the Gulf of Tonkin or Mekong Delta region, rather than an actual "river".

The Board finds that this statement is entirely inconsistent with his prior statement that his ship ran through a barricade of fishing nets and small boats, probably causing loss of life.
  
The Veteran recounted similar stressors in an August 2010.  At that time, the Veteran reported that no one else saw the lone man in a small boat disappear in, and probably drown, in the wake of the ship.  He stated that he told no one of the incident.  From this submission, the Board would not expect to find any supporting evidence in any records repository or from any other lay statement.  By its nature, this stressor is unverifiable.  The Veteran discussed again the stressor involving the woman and child in the boat sunk by an officer of his ship.  The Veteran offered no new information regarding the stressor.  

The Board notes that the Veteran has also indicated that his duties and life aboard ship were stressful.  He reported fear that someone would throw a grenade aboard the ship during the ammunition offloading and destroy the ship and fear that the ship might simply explode.  The Veteran reported stress in that he was the only person capable of working the ship's communications systems and that he was relied on heavily during operations.  None of these were identified as PTSD stressors by Dr. Hulse.

A shipmate of the Veteran, L.R., submitted a January 2004 statement.  He recollected that the Mauna Kea had been off the coast of Saigon delivering ammunition in February 1961.  This involved docking during the day while ammunition was unloaded, then returning to sea.  According to the writer, there was a certain amount of anticipation and stress during the transfer.  However, this incident was not previously reported on any medical examinations, and did not form the basis of any of the Veteran's diagnoses of PTSD.  L.R. also reported that he and the Veteran had been aboard an Air Force plane, traveling from Travis A.F.B. to Hawaii in September 1959, when the pilot announced that an engine had quit.  The pilot indicated that there was no fire, but that the flight would be returning to Travis.  L.R. also wrote that the ship was called to general quarters in January 1960 during a severe storm off the coast of Japan.  L.R. stated that he heard loud banging sounds that turned out to be 500 lb. bombs loose in a cargo hold.  L.R. also indicated that the Veteran's duty station was near the stern of the deck and that the light bulbs would blow out of their sockets during of the ship's guns.  

The Board finds that the January 2004 statement does not provide supporting evidence for the Veteran's stressors.  The stress and anticipation of transferring ammunition, engine failure and loose bomb incidents are not among those events causing the Veteran's current PTSD.  Additionally, the Veteran's representative has made strident statements in 2011 that the Veteran's stressor events occurred after February 1962.  Both the engine failure and loose bomb incidents occurred prior to that date.  The volume of noise from the ship's guns near the Veteran's duty station does not appear to be related to the Veteran's PTSD claim. 

Beyond the above, the Board must note a singularly important fact:  The Veteran's alleged stressors are constantly changing, with new stressors (not cited in the past) as the basis for the Veteran's PTSD being raised regularly.  It is important to note that the Board routinely grants claims even in situations where there is no evidence of an injury or stressor in service, if the Veteran's statements are found to be credible. 
 
The Veteran also obtained a September 2008 statement from J.G. that states that he was aboard the Mauna Kea which made two supply trips to Da Nang, one in 1962 and one in 1963.  J.G. stated that he was assigned to a group in charge of all munitions cargo that the Mauna Kea carried.  J.G. indicated that the Mauna Kea would load up a LCM at Subic Bay and transport to it to the bay in South Vietnam where the Da Nang base would eventually be built.  J.G. stated that the LCM would be unloaded, filled with ammunition and sent upriver to a special forces base.  The Mauna Kea would withdraw to the sea at night and return to pick up the LCM the next day.  J.G. stated that they "did have some incidents with fishing boats on those trips into" Vietnam.  

VA sought verification of the Veteran's stressors from the U.S. Armed Services Center for Research of Unit Records (USASCRUR), which provided information in May 2001.  This information does not verify that the Mauna Kea entered any inland Vietnam waterways during this period (or, indeed, coastal Vietnam waters).  The records from USASCRUR show that the closest incident to that described by the Veteran occurred in February 1962, when the Veteran's ship was requested to render assistance to a small boat adrift ten miles off the coast of Guam.  According to the official reports, the Mauna Kea brought the small craft alongside the ship, fetched the two civilians aboard the ship, and towed the boat into the harbor at Guam, where it was dropped off for repairs.  

This incident, which occurred in friendly waters, and involved a rescue of (rather than threat or injury to) the individuals aboard the small craft, cannot be considered corroboration of the incident reported by the Veteran.  The Board finds that USASCRUR report, as a whole, provides very negative evidence against the Veteran's claim.  Simply stated, not only has the Veteran's stressor not been confirmed by USASCRUR, this organization has provided evidence which tends to dispute the Veteran's recollection of the alleged stressors in service. 

Simply stated, as indicate above, the ship records clearly note a rescue near Guam, but then fails to cite to any of the Veteran's stressors that would have clearly been noted in the log (had they actually occurred). 

This issue was remanded by the U.S. Court of Appeals for Veterans Claims (Court) in 2008 in part to satisfy the duty to assist in obtaining service department records.  The Veteran's representative argued, and the Court agreed, that the Board erred in determining that the VA satisfied its duty to assist in this case and that there are outstanding relevant deck logs that should have been obtained for the period of the relevant period, November 1961 through February 1962.  The Court's February 2008 decision stated that: 

[t]he crux of the Board's denial of the appellant's claim for PTSD was its determination that there was no evidence that the USS Mauna Kea entered any Vietnam waterway during. [] This was the basis for the Board's assignment of little probative weight to the October 2002 report from Dr. Hulse that diagnosed PTSD from the alleged incident involving the boat with the woman and children.  [] In light of the statement of the appellant's shipmate aboard the USS Mauna Kea, who noted that they had delivered ammunition off the coast of Saigon, Vietnam, and the appellant's statements that the ship traveled off the coast of Vietnam, the Board should have ensured that VA assisted the appellant by attempting to find out from USASCRUR whether the U.S.S. Mauna Kea had, during the relevant period, traveled near the coast of Vietnam.

The Court excluded from the search window the period from December 28, 1961, to January 26, 1962, as the Veteran's personnel records indicated that he was on leave.  

The Board remanded in accordance with the Court's instruction.  The RO did obtain records through the National Archives and Records Administration.  The Mauna Kea's deck logs showed that the vessel was no closer to Vietnam than Guam between November 1, 1961, and February 28, 1962.  The additional information regarding the Mauna Kea's position between November 1961 and February 1962 provide no support for the Veteran's alleged stressors.

The Board is compelled to note that this search was wholly unnecessary.  While this case was on remand, the Veteran, through his representative, submitted an April 2010 statement explaining why, at great length, the November 1961 to February 1962 records could not possibly result in supporting evidence.  The Veteran described the Mauna Kea's travels during that period, which were memorable as he underwent surgery in November 1961, then took extended leave in December 1961 and January 1962.  The Veteran's representative also sent June 2010 and January 2012 letters to the Veteran's U.S. Senator, asking for help with VA, claiming that VA was delaying adjudication of the case by searching the wrong time period for stressor verification.  

The Board must, respectfully, point out that the Veteran's current representative was also his representative before the Court.  The representative obtained a remand from the Court for identifying this supposed error in the duty to assist for not seeking records for the November 1961 to February 1962 period.  If the representative believed, as he does now, that a search of the November 1961 to February 1962 period was useless, he should not have asked the Court for such relief.  The representative's inconsistent litigation positions have resulted in an unnecessary delay lasting years in this case.  

While the case was on remand, the RO also obtained information in 2010 from the National Archives and Records Administration, showing that the U.S.S. Mauna Kea did make a May 1962 supply trip to Da Nang, Vietnam.  The RO requested all deck logs showing travel to Vietnam in April and May 1962.  Only one trip to the Vietnam area was found, early May 1962.  

The Court's February 2008 opinion remanding this claim back to the Board instructed that the Board should adequately discuss and take into account whether the alleged incidents that form the basis of the Veteran's stressors (e.g., the drowning of Vietnamese civilians by the ship's water hoses) are of the type that are likely to appear in the deck logs.  The Board finds that the alleged incidents are of a type that would appear in deck logs.  The deck logs describe the ship's movements and interactions with other vessels.  As the February and May 1962 deck logs show, the Mauna Kea recorded an interaction with a distressed fishing ship off Guam and recorded maneuvering at various courses and speeds to clear the Da Nang harbor in Vietnam.  Thus, interactions with other vessels were recorded in the deck logs.  The Board finds that the Veteran's stressors would have been recorded in the deck logs had they occurred.  

In this regard, while "silence" (or a lack of a record) in a service record is not always an indication that the Veteran's recollection of events are defective (as many events in wartime are simply not recorded), the Board finds it inconceivable that a United States Navy vessel would not record such significant events as the Veteran has cited above.  In this case, the Board respectfully contends that the evidence obtained by the VA provides highly probative evidence against the Veteran's accounts, and those of his fellow sailors, about many of the alleged stressors in service, undermining his credibility with the Board regarding all of his stressors in service.  

The Board has considered whether non-service department records provide credible supporting evidence that the stressors occurred.  The non-service department records include both the medical and lay evidence all of which were created in 1995 or later.  The February 2008 Court opinion instructed that the Board adequately support any determinations regarding the credibility of the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Board does so below.  

J.G.'s statement does not credibly provide support for the Veteran's claimed stressors.  First, J.G. recalls only two trips to Vietnam, one in 1962 and one in 1963.  The Veteran separated from service in 1962.  Whatever the details of the 1963 trip, the Veteran cannot be found to have service-connected PTSD as a result.  

Second, the Mauna Kea's decklogs for May 1962 have been obtained, as mentioned above.  There is not only no mention of a LCM.  The trip record indicates that the Mauna Kea steamed directly to Da Nang harbor, maneuvering in and anchoring at 0809 on Thursday, May 3, 1962.  The ship offloaded ammunition to a barge.  The ship completed the operation, lifted anchor and was underway from Da Nang by 1042 the same morning.  The ship cleared the harbor and began steaming directly to a new rendezvous with the 7th Fleet (never going near a "river" in Vietnam).  The Mauna Kea did not return to Da Nang the next day.  As J.G. reported only one trip to Vietnam in 1962, there is no reason to assume another trip to Da Nang occurred in that year.  The decklog records are, as is obvious, in direct contradiction to J.G.'s account.  If J.G. is describing the 1963 trip, the Veteran was not present for it.  If J.G. is describing the 1962 trip, his statement as to 1962 is not credible.  The Board assigns no probative value to J.G.'s September 2008 statement and, more importantly, finds the problems associated with the account only provide more evidence that the Veteran is providing the VA, and the Court, false accounts in order to support his claim, undermining all claimed stressors.     

The Veteran also submitted an undated statement from T.S. in December 2009.  T.S. indicated that he worked with the Veteran on P.T. boats in California.  T.S. indicated that the Veteran was exposed to extreme loud noises, cleaning grease, old and grit off the engines with high pressured steam engines that also had loud noises.  T.S. reported ear protection was not offered or required.  This statement does not address the Veteran's stressors and cannot support them.

The Veteran's representative included a website printout of a list of former Mauna Kea crewmen, containing some comments regarding their duties onboard ship.  One such former crewman, W.E., indicating that the Mauna Kea went to Da Nang and offloaded to the Army in early 1962.  No further details are recorded.  The Board notes that this is essentially duplicative of the deck logs described above.  There is no indication of any of the Veteran's stressors in the comments.  

The representative also submitted a website printout concerning ammunition ships in the Navy.  The printout described the history of several ships.  The author reported serving aboard the Mauna Kea in 1972.  No stressor incidents were reported that occurred during the Veteran's service aboard the Mauna Kea.  The Board finds that this does not support the Veteran's stressors.  

The Veteran's mother, T.P., and brother, J.P., have submitted statements in support of this claim.  In essence, they report that the Veteran's behavior changed greatly after service compared to his behavior prior to service.  The Board notes, however, that none of these statements goes to the substance of the stressors.  

The Board also notes that the Veteran's representative filed a July 2009 statement in which he argues that merely serving aboard an ammunition and refueling ship should be considered intrinsically sufficient to cause PTSD.  Whether any particular event or experience is sufficient to meet Criterion A for the diagnosis of PTSD under the DSM-IV is a medical question.  The Board notes that the representative has not offered any credentials of medical expertise.  The representative is not competent to offer a medical opinion.  Similarly, he has not offered any statement from a medical expert that such service does meet the Criterion A standard.  The Board finds that this is an incompetent statement.

The Board notes that the Veteran's private physician, Dr. Duck, has submitted multiple statements indicating that the Veteran has PTSD as a result of service, most recently in February 2009.  There is no explanation of the stressors or the basis for the opinion.  The Board finds that these statements do not address the stressor confirmation element and are not probative of the critical question in this case:  whether what the Veteran say happened to him in service actually occurred.

In this regard, it is once again important to note that if the Board believed the Veteran's recollection of events, the Board would grant service connection for PTSD notwithstanding the fact that none of the stressors have been confirmed by a credible source.  The critical question is whether the Veteran is telling the VA, and the Court, the truth. 

Finally, the Board has reviewed a December 2009 statement from the Veteran.  In it, he claims to severe flashbacks following a mass shooting at Fort Hood.  He reports that he now remembers being the victim of an in-service personal assault by another servicemember.  The Veteran claims that he never told anyone about the assault because the servicemember had ten years service and he did not want to cause any trouble.  

The Board finds this statement incredible for two reasons:  

First, the Veteran has been seen repeatedly for PTSD and there has never been mention of a personal assault.  The Veteran's claimed stressors have consistently pertained to the ship's alleged movements near Vietnam and in interactions with small craft in the area.  There is no indication that his PTSD may be the result of anything other than the stressors recounted above.  

Second, the Veteran's claim for  PTSD is now over 16 years old and the subject of extensive litigation.  The Veteran has reported this stressor only after more than a decade of failing to achieve his goal of service connection for PTSD.  The Veteran's statements that he never told anyone about the assault prevents meaningful stressor research.  The Board finds that the Veteran has not credibly reported an in-service personal assault and this late effort to create yet another stressor only provides more factual evidence against the most important finding in this case:  the Veteran is, unfortunately, fabricating stressors and not telling the VA, or the Court, the truth.  The fact that he would recall such an event, at this time, provides particularly compelling factual evidence regarding the Veteran's overall veracity.

In sum, and in light of the fact that this case has been to the Court (with specific instructions by the Court for the Board to provide clear reasons and bases for its decision regarding the issue of credibility) the Board believes it must be clear regarding its findings: the Board finds that the Veteran is not a combat veteran, that his stressors are not supported by credible evidence, and significant highly probative evidence in this case clearly reveals that the Veteran is fabricating all his stressors.  While the Mauna Kea did offload ammunition onto a barge in May 1962 off the coast of Vietnam, this is not in accordance with the Veteran's stressor event identified by Dr. Hulse.  Neither the official records nor the buddy statement corroborate the specific stressor events described by the Veteran, and which have resulted in a diagnosis of PTSD, and, as a whole, provide evidence against this claim as it provides a basis to finding that the Veteran is not credible regarding his stressors in service (for reasons noted above).  Other claimed stressors of record are non-corroborated and/or have not been medically related to a PTSD diagnosis.  The Veteran's changing statements only provide more factual negative evidence against this claim.  As such, service connection for PTSD is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's PTSD claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Vertigo

The Veteran contends that he had constant exposure to the noise from engine rooms for three years, and, additionally, was exposed to noise during seven months on a PT boat.  The Veteran believes that he developed vertigo in service, due to noise exposure or hearing loss.  The Veteran also states that he had no noise exposure after service, including, allegedly, during his 10 years as a Merchant Marine.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is presently diagnosed with vertigo.  He began seeking treatment for the condition in 1995.  The element of current disability is well established.  See Hickson.  

The Veteran reports that he had vertigo beginning during service.  He associates the beginning of his vertigo with exposure to loud noises while in basic training, while serving aboard P.T. boats and while aboard the U.S.S. Mauna Kea.  With respect to the Veteran's contentions that he has experienced dizziness since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Veteran was initially evaluated in an August 1995 VA examination for bilateral hearing loss and tinnitus.  Tinnitus was noted and an electronystagmography (ENG) test was recommended, due to dizziness.  Service medical records do not contain any complaints or findings of hearing loss, tinnitus, or vertigo.  The Veteran reported in August 1995 that the original hearing loss and tinnitus had occurred in service, though the first medical indication of hearing loss was in a July 1994 private audiogram.  

A private physician, D. Duck, M.D., wrote, in May 2001, April 2002 and February 2009, that the Veteran had chronic vertigo which had resulted in several significant falls and injuries.  He also had chronic tinnitus and diminished auditory acuity of sensory-neural high frequency type, and Dr. Duck noted that this type of hearing loss was classically associated with chronic noise exposure, which the Veteran said occurred during his military service.  Dr. Duck also enclosed records, dated in 2001, showing that the Veteran reported a history of symptoms since service.  An ENG test battery in January 2001 disclosed nystagmus.  

The Board denied this claim, along with service connection for bilateral hearing loss and tinnitus in 2005.  The February 2008 Court order vacated that decision and the opinion instructed that the Veteran be provided with a VA examination in connection with these three claims.  

The Veteran was seen for a March 2011 VA examination.  The Veteran was found to have bilateral hearing loss and tinnitus which were at least as likely as not due to in-service noise exposure.  The examiner indicated that the Veteran's in-service noise exposure included engine repair noise, operating engine noise, rifle range weapon exposure during boot camp and steam turbines without hearing protection.  The Veteran denied noise exposure occupationally or recreationally post-service.  The Veteran again reported in-service onset of vertigo.  The examiner indicated that a vestibular evaluation was necessary to determine a likely etiology for the vertigo.  

The Veteran was seen for a vestibular evaluation in September 2011.  The examiner reviewed the claims file, interviewed and examined the Veteran.  The examiner stressed in the history that there was no in-service documentation of dizziness.  The examiner concluded that the vertigo was not at least as likely as not due to service.  No specific rationale was offered, but the Board assumes from the context that the examiner had reached the conclusion based exclusively on a lack of in-service documentation.  The Board finds that the September 2011 opinion is inadequate for ratings purposes.  Not only has the Board been forced to imply a rationale, that rationale is inadequate as a matter of law.  See Buchanan.  This medical opinion would not survive judicial scrutiny.  The Board cannot assign probative weight to this opinion.

The Board does note that the March 2011 VA audiological examination results provide support to the opinions of Dr. Duck.  High noise exposure is established by the conditions of the Veteran's service.  The opinions are in accordance determining that the Veteran had high noise exposure and that this noise exposure led to hearing loss and tinnitus.  While Dr. Duck did not review the claims file, the service treatment records are silent for complaints of dizziness during service and there appears to be little additional information that could be gleaned from claims file review.  Dr. Duck has provided a rationale for relating the Veteran's chronic vertigo to service based on an adequate factual premise.  The Board finds that the evidence in favor of a relationship to service is at least in equipoise.  While the Board has noted serious concerns regarding the Veteran's trustworthiness, further evaluation or 
litigation of this issue, requiring another remand of this case (this case has been remanded four times) and further delays in the adjudication of this case, does not serve the interests of the Veteran or the VA.  

Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The nature and extent of the disability is not at issue before the Board at this time.

Duties to Notify and Assist

As to the claim of service connection for vertigo, that claim has been granted, as discussed above.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  The rating action on appeal in this case, dated in October 1995, was already decided - and appealed - by the time the VCAA was enacted.  Therefore, the RO did not err in not providing such notice prior to the initial determination, and the RO provided subsequent content-complying notice in a letter dated in June 2003.  While this notice did not include the degree of disability and effective date provisions, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot by the denial of service connection, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additional, specific notice is required for a claim for service-connected PTSD based on personal assault.  See Patton v. West, 12 Vet. App. 272 (1999).  The Veteran alleged such an assault in December 2009.  The Veteran also stated that he had never told anyone about the assault, thus, there is no additional evidence to develop.  Furthermore, the Board finds that the Veteran's statement is incredible and, in fact, the stressor never occurred (for reasons cited above).  The Board concludes that additional notice is not warranted in the unique circumstances of this case.  Simply stated, there is simply no rational basis to remand this case (once again) to attempt to provide more notice to the Veteran regarding a stressor event that it is clear, based on the 16 years of litigation in this case, never occurred.  A fifth remand is clearly found to be not required in this unique situation.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The RO and AMC have undertaken extensive searches of official service department records.  These searches have addressed the relevant time periods of 1961 and 1962, as required by the Court's February 2008 opinion.  The Board has discussed the records obtained by these searches at length above.  There is no plausible time period for which a search was not conducted.  The Board finds that the duty to assist in obtaining records has been satisfied.

The Veteran was seen for 1995 and 1997 VA examinations in connection with the PTSD claim.  The February 2008 Court opinion which returned the PTSD issue to the Board also indicates that the Board relied on inadequate VA examinations.  The Court determined that the VA examinations appeared to rely on the DSM-III, rather than DSM-IV, in indicating that the stressor events were not outside the range of usual human experience that would be markedly distressing to almost anyone.  The DSM-IV revised the stressor criteria to an individualized two part test.  See Cohen.  The Court instructed that the reports should be returned to the examiners for clarification.  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The rule of adequacy is not without limit.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  The Board has found that the Veteran's stressors have not been supported by credible evidence and, in fact, significant evidence of record supports a finding that the stressor cited by the Veteran did not occur.  Without credible supporting evidence, or a stressor which could provide the basis to find PTSD, VA's duty to provide an examination is not triggered.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further remand for clarification of the VA examinations would not change the outcome of this case.  Even an examination that found PTSD would not provide a basis to grant this claim for reasons cited above.  Such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board concludes that the duty to assist is satisfied.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has remanded this case four times.  The Board remanded in June 1999 to obtain the Veteran's personnel file and to conduct a search through the USASCRUR for stressor confirmation.  Additional development was warranted only if the stressors were confirmed.  The Veteran's personnel records were obtained and USASCRUR provided the requested information, as discussed above at length.  The stressors were not confirmed and the additional development was not warranted.  The Board remanded in May 2003 and August 2004 in connection with an attempt to provide the Veteran a hearing before the Board.  The Veteran failed to report and the request was deemed withdrawn.  The Board remanded in 2009, in relevant part, to conduct searches through the JSRRC to confirm the Veteran's stressors.  Additional development was warranted only if the stressors were confirmed.  The searches were performed and are discussed at length above.  The Board finds those searches to be adequate.  The stressors were not confirmed and the additional development was not warranted.  The Board finds that the RO complied substantially with 1999, 2003, 2004, and 2009 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for vertigo is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


